DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application 17/461627 filed on 08/30/2021.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-11, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramaci (US 2018/0211509 A1).

With regards to claim 1, Ramaci teaches an engagement and care support platform (“ECSP”) computer device comprising at least one processor in communication with a chatbot and at least one memory device, the ECSP computer device in communication with a first client device associated with a senior user and a second client device associated with a caregiver (see at least figure 1, 124 database server in communication with 108, 110, caregiver (106) devices and 100, patient (102) device with chatbot (at least paragraph 0050), at least paragraphs 0003-0004, caring for older population), the at least one processor of the ECSP computer device is programmed to: store user information of the senior user and the caregiver (see at least paragraph 0009, database server stores medication schedule of patient and is in communication with a device attached to patient for notification of medication schedule; at least paragraph 0010, storing cell phone number of patient caregiver in database server); detect an interaction of the senior user with the chatbot (see at least figure 13D, paragraph 0105, patient verbally interacts with device during fall condition); generate a caregiver feed message summarizing one or more interactions of the senior user with the chatbot, the caregiver feed message identifying at least a type of interaction by the senior user with the chatbot (see at least figure 23B, paragraph 0142, system generates a text message to caregiver based on patient verbally interaction with system, message identifying a type of interaction as a fall condition); and transmit, to the second client device, the caregiver feed message for display on a user interface of the second client device (see at least figure 23B).

Claim 14 recites similar limitations and is rejected for the same reasons.

With regards to claim 2, Ramaci teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause a caregiver feed page to be displayed on a user interface of the second client device, wherein the caregiver feed page includes a summary of recent interactions with the chatbot by the senior user (see at least figure 23B).

Claim 15 recites similar limitations and is rejected for the same reasons.

With regards to claim 8, Ramaci teaches the ECSP computer device of Claim 1, wherein the second client device comprises a plurality of second client devices (see at least figure 1 (108, 110), wherein each second client device of the plurality of second client devices are associated with one or more caregivers of the senior user (see at least figure 1 (106), paragraph 0048).

Claim 19 recites similar limitations and is rejected for the same reasons.

With regards to claim 9, Ramaci teaches the ECSP computer device of Claim 8, wherein the at least one processor is further programmed to transmit the caregiver feed message to the plurality of second client devices (see at least figure 1).

Claim 19 recites similar limitations and is rejected for the same reasons.

With regards to claim 10, Ramaci teaches the ECSP computer device of Claim 1, wherein the caregiver includes one or more of a family member of the senior user, a friend of the senior user, a paid caregiver of the senior user, a person designated by the senior user, and a healthcare professional (see at least paragraph 0048).

With regards to claim 11, Ramaci teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause the chatbot to interact with the senior user in response to an audio prompt from the senior user (see at least figures 13A-13E).

With regards to claim 13, Ramaci teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to execute the chatbot to audibly interact with the senior user using plain language, wherein the chatbot receives an input signal captured by a first microphone of the first client device, interprets the input signal, generates an audio plain language response to the interpreted input signal, and responds with the audio plain language response via a first speaker of the first client device (see at least figures 13A-13E, paragraph 0051).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaci (US 2018/0211509 A1) in view of Leipzig, et al. (US 2013/0065569 A1).

With regards to claim 3, Ramaci teaches the ECSP computer device of Claim 1, wherein the caregiver feed message includes …how the senior user has interacted with the chatbot (see at least figure 23B, paragraph 0142, patient verbally interacted with system after fall condition, interpreted as how they interacted).

Ramaci fails to teach …when and.  Leipzig teaches …when and (see at least figure 3, message log indicates date and time of interaction).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the remote care monitoring method of Leipzig with the senior interactive system of Ramaci with the motivation of easier monitoring of the elderly by care providers (Leipzig, paragraphs 0003, 0032).

With regards to claim 4, Ramaci fails to teach the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause a virtual button to be displayed on a user interface of the second client device, wherein when selected the virtual button initiates a video call from the second client device to the first client device.  Leipzig teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause a virtual button to be displayed on a user interface of the second client device, wherein when selected the virtual button initiates a video call from the second client device to the first client device (see at least figure 3 (304), paragraphs 0143, 0147-0148, “Direct Connect” button on user interface of secondary mobile application (caregiver) can be used to initiate a video conference with primary smartphone (patient)).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the remote care monitoring method of Leipzig with the senior interactive system of Ramaci with the motivation of easier monitoring of the elderly by care providers (Leipzig, paragraphs 0003, 0032).

Claim 16 recites similar limitations and is rejected for the same reasons.

With regards to claim 5, Ramaci fails to teach the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause a virtual button to be displayed on a user interface of the second client device, wherein when selected the virtual button initiates a telephone call to the senior user.  Leipzig teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause a virtual button to be displayed on a user interface of the second client device, wherein when selected the virtual button initiates a telephone call to the senior user (see at least figure 3 (304), paragraphs 0143, 0147-0148, “Direct Connect” button on user interface of secondary mobile application (caregiver) can be used to initiate a phone call with primary smartphone (patient)).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the remote care monitoring method of Leipzig with the senior interactive system of Ramaci with the motivation of easier monitoring of the elderly by care providers (Leipzig, paragraphs 0003, 0032).

Claim 17 recites similar limitations and is rejected for the same reasons.

With regards to claim 6, Ramaci fails to teach the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause a virtual button to be displayed on a user interface of the second client device, wherein when selected the virtual button initiates a text message from the second client device to the first client device.  Leipzig teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to cause a virtual button to be displayed on a user interface of the second client device, wherein when selected the virtual button initiates a text message from the second client device to the first client device (see at least figure 3 (304), paragraphs 0143, 0173, “Direct Connect” button on user interface of secondary mobile application (caregiver) can be used to send a direct connection request through SMS to the primary smartphone (patient)).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the remote care monitoring method of Leipzig with the senior interactive system of Ramaci with the motivation of easier monitoring of the elderly by care providers (Leipzig, paragraphs 0003, 0032).

Claim 18 recites similar limitations and is rejected for the same reasons.

With regards to claim 7, Ramaci teaches the ECSP computer device of Claim 6, wherein the at least one processor instructs the first client device to audibly recite the text message to the senior user (see at least figure 18).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaci (US 2018/0211509 A1) in view of Lloyd, et al. (US 2014/0266791 A1).

With regards to claim 12, Ramaci fails to teach the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to: determine a frequency of interactions of senior user with the first client device; and transmit, to the second client device, one or more notifications including the frequency of the senior user interactions with the first client device, wherein the frequency of senior user interactions is caused to be displayed on a user interface of the second client device.  Lloyd teaches the ECSP computer device of Claim 1, wherein the at least one processor is further programmed to: determine a frequency of interactions of senior user with the first client device; and transmit, to the second client device, one or more notifications including the frequency of the senior user interactions with the first client device, wherein the frequency of senior user interactions is caused to be displayed on a user interface of the second client device (see at least figures 7-8, frequency of interactions with sensor device(s) are determined, transmitted, and displayed to a caregiver).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the remote care monitoring method of Lloyd with the senior interactive system of Ramaci with the motivation of easier monitoring of the elderly by care providers from remote locations while allowing the elderly to remain at home (Lloyd, paragraphs 0005-0006).

Claim 20 recites similar limitations and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

McIntosh, et al. (US 2016/0026354 A1) which discloses a system is provided for event-based monitoring of a subject's well-being within an unattended setting. A plurality of sensors are disposed within the setting for sensing disparate events, and an analytics processing portion is coupled to the sensors to collectively acquire sensing data therefrom, and map a plurality of sensed data points for a selected combination of disparate events to a conduct adaptively characterized for the subject. The mapping occurs according to a set of pre-established reference event patterns, relative to which each characterized conduct is screened for excessive aberration. The analytics processing portion actuates generation of a graphic user interface displaying at least one reporting page. The reporting page contains for each characterized conduct certain graphic indicia determined responsive to the screening thereof. At least one wirelessly coupled monitoring device actuates responsive to the analytics processing portion to render the graphic user interface for a remotely monitoring user.

Rufo, et al. (US 2018/0342329 A1) which discloses an  improved home automation system is provided to facilitate senior care, as well as to facilitate care for individuals suffering from Alzheimer's disease or other dementias. A home control unit is provided that is connected to, and interfaces with, a combination of health equipment, smart home appliances, a smart medicine cabinet, a smart pantry, wearable sensors, motion detectors, video cameras, microphones, video monitors, speakers, smart thermostat, lighting, floor sensors, bed sensors, smoke detectors, glass breakage detectors, door sensors, and other perimeter sensors. A distributed computational architecture is provided having a CPU associated with each video camera and an associated proximate microphone and speaker, wherein speech detection and processing, and video processing, is performed by each such CPU in conjunction with its associated video camera, microphone, and speaker. Remote backup for such distributed speech processing is selectively provided by a remote server based upon confidence scopes generated by each such CPU. The distributed computational architecture is also utilized for video processing to facilitate peer-to-peer video conferencing communication using industry standard formats and to reduce latency and response times that would otherwise be encountered using remote servers.

C. R. Costa, L. E. Anido-Rifón and M. J. Fernández-Iglesias, "An Open Architecture to Support Social and Health Services in a Smart TV Environment," in IEEE Journal of Biomedical and Health Informatics, vol. 21, no. 2, pp. 549-560, March 2017, doi: 10.1109/JBHI.2016.2525725 which discloses: Objective: To design, implement, and test a solution to provide social and health services for the elderly at home based on smart TV technologies and access to all services. Methods: The architecture proposed is based on an open software platform and standard personal computing hardware. This provides great flexibility to develop new applications over the underlying infrastructure or to integrate new devices, for instance to monitor a broad range of vital signs in those cases where home monitoring is required. Results: An actual system as a proof-of-concept was designed, implemented, and deployed. Applications range from social network clients to vital signs monitoring; from interactive TV contests to conventional online care applications such as medication reminders or telemedicine. Conclusion: In both cases, the results have been very positive, confirming the initial perception of the TV as a convenient, easy-to-use technology to provide social and health care. The TV set is a much more familiar computing interface for most senior users, and as a consequence, smart TVs become a most convenient solution for the design and implementation of applications and services targeted to this user group. Significance: This proposal has been tested in real setting with 62 senior people at their homes. Users included both individuals with experience using computers and others reluctant to them..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH D BURGESS/             Primary Examiner, Art Unit 3626